Citation Nr: 1629023	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He died in October 2001.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Nashville, Tennessee currently has jurisdiction over this appeal. 

In a decision dated in February 2006, the Board denied the issue of service connection for the cause of the Veteran's death.  In June 2006 the appellant filed an appeal with the Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in July 2008 the Court vacated the Board's February 2006 decision and remanded the matter for further development.

In February 2010, following completion of additional development, the Board again denied the issue of service connection for the cause of the Veteran's death.  In December 2010 the appellant appealed that decision to the Court.  In a memorandum decision dated in October 2011 the Court vacated the 2010 Board decision and remanded the matter for further development.

In a June 2014 decision, the Board again denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court.  In February 2015, the parties filed a joint motion for remand (JMR) as to the issue and remanded the appellant's claim to the Board for action consistent with the JMR.

In the February 2015 JMR, the parties agreed that the Board's reliance on an April 2009 Veteran's Health Administration (VHA) opinion rendered its statement of reasons and bases inadequate because the Court, in its October 2011 Memorandum Decision found the April 2009 VHA opinion to be partially inadequate because it was based, in part, on an "improper standard."  In June 2015, the Board remanded the matter for further development.


FINDINGS OF FACT

1.  The Veteran died in October 2001, and the death certificate lists the immediate cause of death as congestive heart failure, due to or as a consequence of renal failure, due to or as a consequence of post liver transplant.

2.  At the time of the Veteran's death, service connection was not established for any disability.

3.  The Veteran was not diagnosed with or treated for congestive heart failure or renal failure, and he did not undergo a liver transplant during service or within one year of discharge from service.

4.  The weight of the evidence does not show that liver disease was present in service, or that cirrhosis of the liver was present within one year of the Veteran's discharge from service.

5.  The evidence does not show that the Veteran's death was caused by hepatitis.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the record shows that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in July 2005.  
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA obtained the Veteran's service treatment records, the death certificate, and VA and private medical records.  Additionally, VA obtained a medical opinion in November 2015 with a January 2016 addendum that addressed 12 pieces of evidence to comply with the terms of the February 2015 JMR.  The Board has reviewed the November 2015 opinion and January 2015 addendum and finds that it is adequate because it is clear the physician was familiar with the Veteran's medical history and reviewed the claims file, to specifically include the 12 pieces of evidence identified in the Board's July 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the appellant was offered the opportunity to provide testimony at a hearing before the Board, but she declined.  

The appellant has not referred to any additional, unobtained, relevant, available evidence.  In a letter dated February 2016, the appellant's representative requested records and an additional 30 days in which to submit argument after receipt of those records.  The request for records was fulfilled May 2016 and those 30 days have ended with no response from the representative.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits

The appellant asserts that the Veteran contracted hepatitis while serving in the Korean Conflict, and that this hepatitis led to cirrhosis of the liver, which in turn required a liver transplant and which eventually caused his death.  She contends the Veteran acquired hepatitis from his association with a "working" girl in Korea, based on a letter from a Korean woman to the Veteran while he was in service in June 1967, a copy of which is of record.  She also contends that to the extent the Veteran had alcoholic cirrhosis, his problem with alcohol had its onset in service.  Lastly, she contends that he acquired hepatitis from drinking contaminated drinking water in Korea.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2015).  
At the time of death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disability was incurred during the active military service.  38 C.F.R. § 3.303(d) (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's death certificate shows that he died in October 2001.  The immediate cause of death was congestive heart failure, due to renal failure, post liver transplant.  In other words, during his life time, the Veteran developed liver problems which required a liver transplant; and, as a consequence of that transplant, he eventually developed renal failure, which in turn caused congestive heart failure. 

The Veteran was not diagnosed with or treated for congestive heart failure or renal failure during service or in the year after service, and there is no competent evidence linking those disorders to service, so service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of §§ 3.307, 3.309, is not warranted.  Therefore, the focus of the Board's analysis, consistent with the focus of the appellant's theory of entitlement, is whether a liver disability was either incurred in service or was later caused by a disease that was contracted in service.

The Veteran's service treatment records are silent for any treatment or diagnosis of liver problems or hepatitis while the Veteran was in service.  In a June 1968 report of medical history, the Veteran indicated that he had not had then, or had ever had, jaundice.  The Veteran did indicate he had then, or in the past had, "stomach, liver, or intestinal trouble," but the medical officer clarified that the Veteran got indigestion after eating spicy foods and no specific liver problems were mentioned.  Additionally, not only did the Veteran not report having been diagnosed with hepatitis while in service, but he specifically denied having ever had any illness or injury other than those noted on the report of medical history.

With regard to the appellant's claim that the Veteran contracted hepatitis in service and that hepatitis caused his liver problems, it is noted that in a hospitalization report from October 1992, the admitting diagnosis was alcoholic cirrhosis and hepatitis-induced liver failure.  As such, there is at least some suggestion that hepatitis could have caused, or at least contributed to, the Veteran's liver problems, although it is unclear what the basis for this diagnosis was, and there is no indication in this particular record that the Veteran contracted hepatitis in service.  It is also noted that the same doctor who signed the hospitalization admission report, wrote in an April 1993 letter that the Veteran had a liver transplantation for end stage liver disease, secondary to ethanol use.  There was no indication in that later record that hepatitis played a part in the Veteran's liver disease, although it was stated that a hepatitis profile revealed past infection with a negative C and positive hepatitis B core and surface antibody.

The Board notes the appellant's contention that the Veteran contracted hepatitis some 20 years earlier from a working girl during his tour of duty in Korea or through drinking contaminated water.  However, an affliction involving an internal organ, such as the liver, is not a simple medical condition capable of lay observation or diagnosis, so any inference, that is, opinion, as to causation cannot be competent lay evidence.  And it is not argued or shown that the appellant is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to diagnose liver disorders or determine whether an episode of hepatitis was viral or alcoholic.  In any event, there is no record of any diagnosis or treatment for any liver disorder during service.  As noted, no specific liver problems were noted by the medical officer during the Veteran's June 1968 separation examination, the Veteran reported that he had never had jaundice.  This weighs against the appellant's assertion of an in-service onset. 

Several statements have been received from the friends and relatives of the Veteran and the appellant indicating that he was hospitalized for hepatitis in Chicago in November 1968 (4-5 months after he was discharged from service) and that he was treated for jaundice.  Unfortunately, as indicated by the appellant's statement in January 1993, the medical records from this hospitalization, as well as the treatment records from the Veteran's private doctor from August 1968 until 1974, have not been located.  The hospital has closed and the doctor has passed away.  As such, the Veteran's file is void of any contemporaneous medical records describing treatment for hepatitis immediately following service.  The earliest medical record of any liver disease derives from medical records dated in 1987, which note that the Veteran had a history of alcoholic hepatitis (see, e.g., VA hospital records dated in 1988, advising of hepatitis secondary to alcoholism; and 1992-93 liver transplant records (noting that the Veteran's transplant was for end stage liver disease, secondary to ethanol use)); and from medical records dated in 1988, which advise that the Veteran had tested positive for hepatitis B surface and core antibodies.

Nevertheless, these statements from the Veteran's friends and family are considered both competent and credible to establish that the Veteran was hospitalized in November 1968, as lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; and there is no reason to doubt the credibility of the statements.  38 C.F.R. § 3.159(a)(2).  However, these statements do not serve to establish that the Veteran either had hepatitis when he was hospitalized or that he contracted hepatitis in service, as these are medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the record is devoid of any corroborative medical evidence of treatment for hepatitis immediately following service.  Although not fatal, the Board finds that this lack of clinical records weigh heavily against the appellant's claim since, even assuming, as true, that the Veteran was indeed hospitalized in 1968, there is no medical evidence that the Veteran was suffering from viral, as opposed to alcoholic, hepatitis when he was hospitalized after service; or that he had contracted viral hepatitis in service.  In fact, there is no medical evidence of viral hepatitis until 1988; some 20 years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (providing that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.

In this regard, the Board notes that in his May 1992 claim for service connection for hepatitis the Veteran said that he was treated for hepatitis in Seoul Korea in 1967. However, this statement is directly contradicted by his denial, during his separation examination, regarding his medical history.  Although the Veteran did notate a history of "stomach, liver, or intestinal trouble" during his separation examination, the medical officer ascertained, and noted, that the Veteran got indigestion after eating spicy foods.  Again, no specific liver problems were mentioned.  Additionally, the Veteran did not expound in his 1992 claim as to where or how he was allegedly diagnosed with hepatitis in service, or explain why he would have been tested for it; details which would have lent credibility to his statements.  As it is, the Board finds the Veteran's unsupported statement some 24 years after service of hepatitis during service to be of little weight.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995) (the credibility of a witness can be impeached by a showing of . . . inconsistent statements).

In addition to the foregoing, the Board has also considered the Veteran's claim during his July 1992 VA examination that he was diagnosed, post-service, with hepatitis in 1969 by a private doctor; however, his witnesses maintain that he was in fact hospitalized in 1968, not 1969.  In any event, even accepting as true the Veteran's contention that he was diagnosed with hepatitis in 1969, this fact alone would not mandate that service connection for cause of death be granted since the medical evidence of record shows that the Veteran's liver failure was due to alcoholic cirrhosis; for which service connection is not possible.

With respect to the appellant's contentions regarding alcoholic hepatitis, the Board notes that the relevant statue essentially precludes an award of benefits based on abuse of alcohol.  38 U.S.C.A. § 1110.  As such, a grant of service connection on the basis of a liver transplant secondary to alcoholic cirrhosis is not possible.  See 38 C.F.R. § 3.301(a) and (d).  As such, the issue remains whether the Veteran contracted chronic viral hepatitis in service; and, if so, whether it caused, or was at least a contributing cause of, his liver failure. 

This evidence includes voluminous VA and private post-service treatment records that have been received and reviewed.  The earliest records date from the late 1970s, nearly two decades after the Veteran was discharged from service.  Records from 1987 and 1988 do reflect that the Veteran had a history of alcoholic hepatitis, and the Veteran tested positive for hepatitis B surface antibodies and core antibodies in May and August 1988 respectively, indicating that the Veteran had hepatitis B at some point in his life.  Additionally, in April 1993, following the Veteran's liver transplant, a doctor indicated that a hepatitis profile revealed evidence of a past infection, negative for C and positive hepatitis B core and surface antibody.

Several doctors have addressed the Veteran's hepatitis with opinions weighing both in favor and against the appellant's claim.  In September 2002, a VA hepatologist noted that the Veteran had a history of jaundice in 1968 after being discharged from service (where he had been stationed in South Korea), but found that there was no evidence that the Veteran had either hepatitis B or hepatitis C infection, as the Veteran was hepatitis B surface antigen negative, he had no hepatitis B core antibodies to suggest prior infection, and his hepatitis B antibodies were consistent with prior vaccination.  The Veteran was noted to have hepatitis A antibodies.  An examination of the Veteran's liver after it was removed during transplantation revealed cirrhosis and chronic hepatitis, but the doctor failed to express an opinion as to the etiology of the Veteran's chronic hepatitis.

In October 2003, another VA doctor reviewed the Veteran treatment records, and indicated that the Veteran had advancing liver disease with cirrhosis which resulted in a liver transplant and eventually led to coronary artery disease.  She generally believed that the Veteran's liver disease was strictly alcohol related disease, and noted that the various charted viral markers and other tests that might have supported service-connection were negative.  However, based on positive tests for hepatitis B core antibodies and a hepatitis B surface antigens in 1988 (although repeated testing in the 1990s was negative) and the fact that the Veteran had not been vaccinated for hepatitis B, she opined that there were three possibilities: 1) the 1988 tests were erroneous; 2) the 1988 tests indicated an acute process with no resulting residual serologies positive or negative (which she did not believe was the case); or 3) the 1988 tests indicated a true infection, of unknown duration, which developed into a silent laboratory presentation (which is difficult to prove or disprove).  The doctor concluded that a viral or immune process could have augmented the Veteran's liver disease, but she did not offer an opinion as to whether the Veteran had hepatitis B, and, if so, whether it was contracted in service. Given her uncertainty, the doctor requested the opinion of the staff hepatologist who had previously offered his comments in September 2002.

In October 2003, this VA hepatologist wrote a second letter in which he noted that the Veteran had a case of severe hepatitis within months of his discharge from active duty (although this appears to have been subjectively relayed from the appellant, as the Veteran's claims file is void of treatment records showing treatment for hepatitis soon after his discharge from service).  The hepatologist noted that the Veteran had documentation of immunity to hepatitis A in 1991 (prior to the hepatitis A vaccination being available in the U.S.), which he took as evidence that the Veteran had had hepatitis A at some point.  The hepatologist also noted that the Veteran had been stationed in South Korea, and explained that hepatitis B had been common among U.S. troops stationed in that region during that era.  He indicated that the Veteran had evidence of prior hepatitis B documented in his chart in 1988, including documentation of hepatitis B surface antibodies in May 1988 and hepatitis B core antibodies in August 1988; and while the Veteran did not show measurable antibodies and repeated surface antigen testing was negative in the 1990s, the doctor explained that antibody responses can decrease with time in patients, like the Veteran, with a compromised immune system.  The hepatologist indicated that persistence of hepatitis B in the liver has been reported even when hepatitis B surface antigen is no longer detected in the serum, and he opined that such occult hepatitis B can worsen the course of underlying liver disease and contribute to complications.  However, "can worsen" falls short of showing that it was at least as likely as not that it did worsen in the Veteran's case.  The doctor concluded that it was medically reasonable that the severe hepatitis experienced by the Veteran following discharge could have affected his subsequent course of liver disease.  

Initially, the Board notes that "could have" in the context of a medical opinion is a speculative qualifier of any conclusion being offered.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, as noted before, there is no medical evidence that supports the appellant's contention that this Veteran had viral hepatitis B during service or shortly after his separation from service.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when unsupported by clinical evidence; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  And, as stated before, the Veteran is not entitled to service connection for alcoholic hepatitis.  3 8 C.F.R. § 3.301.  Moreover, this rationale ignores the fact that the Veteran's positive reaction to surface antibodies in 1988, some 20 years after service, may have been due to post-service exposure to viral hepatitis.  In the absence of clinical evidence of viral hepatitis B during service or within the year after service, the Board affords the hepatologist's opinion little probative weight.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

In February 2006, the Board denied the appellant's claim.  The appellant appealed her case to the Court.  The Court concluded that the medical opinions that were of record at the time of the February 2006 Board decision were inadequate; and directed that an additional medical opinion of record be obtained.  Given the Court's instruction, in July 2005 the Board requested an expert medical opinion.  VA obtained an April 2009 VHA opinion; however, an October 2011 JMR found the April 2009 VHA opinion to be partially inadequate because it was based, in part, on an "improper standard."  Accordingly, the April 2009 VHA opinion is afforded no probative value and will not be considered in this decision.  Subsequently, VA obtained an additional medical opinion October 2013.  In June 2014, the Board again denied the appellant's claim and appealed her case to the Court.  The Court concluded that the Board did not ensure substantial compliance with the directives set forth in a July 2012 remand because an October 2013 VA examination note did not reflect consideration of twelve specific pieces of evidence listed by the Board as well as any other evidence deemed relevant.  VA obtained an additional medical opinion in November 2015 and with a January 2016 addendum opinion.

In a November 2015 VA opinion, a VA doctor stated that it was unlikely that the Veteran developed clinical manifestations of acute viral hepatitis during his period of active military service.  The doctor noted there was no medical evidence that the Veteran was diagnosed with or had symptoms of viral hepatitis in the service.  Further the examiner stated that the Veteran was noted to have had cirrhosis and end stage liver disease overwhelmingly attributed to alcohol abuse and not viral hepatitis.  The doctor noted the remote possibility that the Veteran had hepatitis B in the past as noted by Dr. Lacy Smith (see October 2003 VA physician statement) and that it may have played a small role in the Veteran's death was mere speculation regarding whether the Veteran had hepatitis B.  The doctor found no medical evidence to support this speculation.  The November 2015doctor noted that even Dr. Smith concluded that the alcohol abuse was the major causative factor to the liver disease which eventually resulted in the Veteran's death. 

In a January 2016 addendum, the same physician noted his review of the evidence as directed by the Board to specifically include: 

(i) the medical and lay evidence of record, including the Veteran's account of symptomatology, as well as that of his family; (ii) the October 2001 certificate of the Veteran's death; (iii) the Veteran's June 1968 separation Report of Medical History and Report of Medical Examination; (iv) VA hospital discharge records, dated in October 1979, July 1987, March 1988, April 1988 and May 1988; (v) a July 28, 1988 VA clinical record; (vi) respective July 1992 VA examination reports; (vii) a September 1992 private operation report; (viii) an October 1992 private hospital discharge record; (ix) an April 20, 1993, statement from private physician S. Vera, M.D.; (x) the September 5, 2002, and October 16, 2003 statements of a VA hematologist; (xi) the October 16, 2003, statement of a VA physician; (xii) the April 2009 VA medical opinion; and (xiii) any other evidence deemed relevant.

The doctor stated that none of the above reviewed information, cited as needing to be addressed individually, confirmed any diagnosis of viral hepatitis which was the apparent basis for the claim.  It was noted that the Veteran's cirrhosis and end stage liver disease had been attributed to alcohol abuse.  The doctored indicated that the Veteran's alcohol abuse would not cause or be related to the development of viral hepatitis.  The doctor referenced his November 2015 opinion and found that it would be mere speculation that the Veteran possibly had virial hepatitis because the medical evidence overwhelmingly attributed the Veteran's cirrhosis and end stage liver disease to his alcohol abuse.

Even assuming, arguendo, that the Veteran was in fact exposed to hepatitis B during service, there is no evidence in this Veteran's case of any active viral infection.  See  October 2013 and November 2015 medical opinions.  Indeed in an October 2013 VA medical note, a VA physician noted she did not see any evidence of active viral hepatitis during service.  The physician opined that it is less likely than not that Veteran developed clinical manifestations of acute viral hepatitis during his period of active military service.  The November 2015 VA physician added that there was no medical evidence that the Veteran was diagnosed with or had symptoms of viral hepatitis in service.  Moreover, this November 2015 physician's opinion that the Veteran's liver failure had been due to alcohol abuse and not viral hepatitis, is consistent with the clinical evidence of record (see, eg, July 1988 VA hospital record advising "ETOH hepatitis/ cirrhosis").

The Board finds that the preponderance of the evidence is against a nexus between the Veteran's active service and the conditions which caused the Veteran's death.  The record contains lay evidence of inpatient care a few months after service, but as there is no clinical evidence of viral hepatitis prior to 1988, the Board finds this lay evidence, and the medical opinion based on this lay allegation of severe hepatitis B a few months after service, to be of little probative weight.  Moreover, the competent and credible evidence of record shows that the liver failure conditions which caused the Veteran's death are more likely than not related to alcohol use as identified by the Veteran's liver transplant physicians and the November 2015 VA medical opinion and January 2016 VA medical opinion addendum.  The Board finds that the Veteran had alcoholic hepatitis and his liver failure was due to alcoholic cirrhosis.  The Board finds this evidence, which is based on clinical records (including a liver biopsy and explanted liver autopsy) to be highly probative evidence against the claim. 

Upon review of the evidence, there is no competent evidence that the Veteran was ever diagnosed with viral hepatitis during his lifetime.  Although the Veteran was diagnosed with hepatitis B during his lifetime, there were no medical opinions of record directly linking the hepatitis B to the Veteran's active service.  Moreover, there is no competent and credible opinion linking hepatitis to any of the disabilities that caused the Veteran's death.  

In sum, the Veteran was not service-connected for any disabilities during his lifetime. In addition, the Board finds that the probative evidence of record does not show that a disability incurred in or aggravated by active service either caused of contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the claim of entitlement to service connection for the cause of the Veteran's death must be denied. 38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


